Citation Nr: 0814367	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  05-29 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to restoration of a 40 percent rating for 
patellofemoral syndrome with chondromalacia patella and post-
traumatic arthritis of the right knee, to include whether the 
reduction from 40 percent to 20 percent effective June 1, 
2005, was proper.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel




INTRODUCTION

The veteran had active service from February 1985 to June 
1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Salt Lake City, Utah, which reduced the disability rating 
from 40 percent to 20 percent effective June 1, 2005, for the 
veteran's service-connected patellofemoral syndrome with 
chondromalacia patella and post-traumatic arthritis of the 
right knee ("right knee disability").  The veteran 
disagreed with this decision in May 2005, seeking restoration 
of a 40 percent rating for his service-connected right knee 
disability.  He perfected a timely appeal in September 2005 
and requested a Travel Board hearing.  In a written statement 
received at the RO in December 2005, however, the veteran 
withdrew his Travel Board hearing request.  See 38 C.F.R. 
§ 20.704 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  In December 1994, the RO granted service connection for a 
right knee disability, assigning a 10 percent rating 
effective June 15, 1994.

3.  In October 2001, the RO assigned a 40 percent rating for 
the veteran's service-connected right knee disability 
effective July 16, 2001.

4.  In December 2004, the RO proposed to reduce the rating 
assigned to the veteran's service-connected right knee 
disability from 40 percent to 20 percent; the RO notified the 
veteran of the contemplated action, and the reasons therefor, 
and informed him of his right to submit additional evidence 
and to appear at a hearing.

5.  In March 2005, the RO implemented the proposed reduction, 
assigning a 20 percent rating to the veteran's service-
connected right knee disability effective June 1, 2005; as of 
that date, the veteran's right knee disability had full 
extension, almost full flexion, and complaints of swelling, 
soreness, weakness, and occasional giving way.


CONCLUSION OF LAW

The criteria for restoration of a 40 percent rating for 
patellofemoral syndrome with chondromalacia patella and post-
traumatic arthritis of the right knee have not been met and 
the rating reduction from 40 to 20 percent effective June 1, 
2005, was proper. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5112(b)(6) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.105, 
3.159, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in July 2004, VA notified the veteran of 
the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This 
letter informed the veteran to submit medical evidence 
showing that his service-connected right knee disability had 
worsened and noted other types of evidence the veteran could 
submit in support of his claim.  The veteran was informed of 
when and where to send the evidence.  After consideration of 
the contents of this letter, the Board finds that VA has 
substantially satisfied the requirement that the veteran be 
advised to submit any additional information in support of 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  Because the veteran's claim for restoration of a 40 
percent rating for a service-connected right knee disability 
is being denied in this decision, the Board finds that any 
failure to notify and/or develop this claim under the VCAA 
cannot be considered prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The claimant 
also has had the opportunity to submit additional argument 
and evidence and to participate meaningfully in the 
adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  In response to this notice, the veteran 
informed VA in February 2005 that he had no more information 
or evidence to submit in support of his claim.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, the 
July 2004 letter was issued to the veteran and his service 
representative prior to the March 2005 rating decision which 
denied the benefits sought on appeal; thus, this notice was 
timely.  Since the veteran's claim is being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d at 
1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.

As to any duty to provide an examination and/or seek a 
medical opinion, the Board notes that in the case of a claim 
for disability compensation, the assistance provided to the 
claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As will be 
explained below, although the veteran has contended that his 
VA examinations were inadequate for rating purposes, a review 
of the disputed VA examination reports shows that these 
examinations were comprehensive and included all test results 
necessary to adjudicate the veteran's claim.  Thus, another 
examination is not warranted.  In summary, the Board finds 
that VA has done everything reasonably possible to notify and 
to assist the veteran and no further action is necessary to 
meet the requirements of the VCAA.

The veteran contends that he is entitled to restoration of a 
40 percent rating for a service-connected right knee 
disability and that the reduction from 40 to 20 percent 
effective June 1, 2005, was improper.

As noted above, in December 1994, the RO granted service 
connection for a right knee disability, assigning a 10 
percent rating effective June 15, 1994.  This decision was 
not appealed and became final.  See generally 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2007).  In October 2001, the RO 
assigned a 40 percent rating for the veteran's service-
connected right knee disability effective July 16, 2001.  
This decision also was not appealed and became final.  Id.

The provisions of 38 C.F.R. § 3.105 apply to rating 
reductions.  See 38 C.F.R. § 3.105 (2007).  Under 38 C.F.R. § 
3.105(e), when a reduction in evaluation of a service-
connected disability is considered warranted, and a reduction 
will result in a decrease in payment of compensation benefits 
being made, a rating proposing reduction will be prepared 
setting forth all material facts and reasons. The beneficiary 
will be notified and furnished detailed reasons therefore and 
given 60 days for presentation of additional evidence to show 
that compensation payments should be continued at the current 
level. If additional evidence is not received within that 
period, a final rating action will be taken and the award 
will be reduced effective the last day of the month in which 
a 60-day period from the date of notice to the beneficiary of 
the final rating action expires. Additionally, under 
38 C.F.R. § 3.105(i), the advance written notice concerning a 
proposed rating reduction must inform the beneficiary that he 
has a right to a predetermination hearing provided that a 
request for such a hearing is received by VA within 30 days 
from the date of the notice. The procedural framework and 
safeguards set forth in 38 C.F.R. § 3.105 governing rating 
reductions must be followed by VA before it issues any final 
rating reduction. See Brown v. Brown, 5 Vet. App. 413, 418 
(1993).

In this case, the RO complied with 38 C.F.R. § 3.105 
regarding the manner in which the appellant was given notice 
of the proposed rating reduction and implementation of that 
reduction.  In a December 2004 letter, the veteran was 
notified by the RO that VA proposed to reduce the evaluation 
of his service-connected patellofemoral syndrome with 
chondromalacia patella of the right knee from 40 percent to 
20 percent based on improvement in this disability. The 
December 2004 letter included a copy of the December 2004 
proposed rating decision, informed the veteran that he could 
submit additional evidence to show that the compensation 
payments should be continued at the then-current levels and 
that, if no additional evidence was received within 60 days, 
his disability evaluation would be reduced.  Furthermore, the 
appellant was advised of his right to request a personal 
hearing.  The veteran requested a personal hearing later in 
December 2004 and a record of the informal hearing held at 
the RO on the veteran's claim is of record.  Following this 
hearing, the veteran was scheduled for additional VA 
examinations.  Given the foregoing, the Board finds that the 
RO complied with appropriate due process requirements.  See 
38 C.F.R. § 3.105 (2007).

The evidence of record shows that, on VA examination in 
August 2004, the veteran complained of gradual onset of right 
knee pain since active service.  He was experiencing pain in 
the medial side of his knee at this examination.  He also had 
experienced flare-ups and occasional swelling but denied 
locking.  He had not missed any work due to knee pain.  
Physical examination showed that he could stand up from a 
chair without using his arms and with increased right knee 
pain, no gross abnormality or swelling in the right knee, 
flexion from 0 to 30 degrees without pain and from 30 to 
100 degrees with pain, no effusion, tenderness in the medial 
joint line with internal rotation, positive patellar grind 
test, slight crepitation on passive range of motion, 
McMurphy's test produced medial tenderness consistently but 
no clicking or popping, stable anterior and posterior drawer 
tests, negative Lachman's test, and stable medial collateral 
ligament.  The diagnoses included right knee pain status-post 
two arthroscopic surgeries and medial meniscus injury.  

In a November 2004 addendum to the August 2004 examination 
report, the VA examiner reviewed an October 2004 magnetic 
resonance imaging (MRI) scan of the veteran's right knee 
which showed mucoid changes, fraying of the medial meniscus, 
and chondromalacia together with osteoarthritis involving 
primarily the medial portion of the lateral compartment.  
Applying the DeLuca criteria, flexion was from 
0 to 30 degrees without pain, from 30 to 90 degrees with 
increasing pain, and limited at 90 degrees by the intensity 
of the pain.  Passive flexion was resisted beyond 100 degrees 
due to pain.  Full extension was to 0 degrees without pain.  
Repetitive flexion and extension of the right knee increased 
the pain minimally without any weakness, fatigue, lack of 
endurance, incoordination, or any change in range of motion.  
Flexion and extension of the right knee against strong 
resistance increased pain.  

On VA examination in January 2005, the veteran's complaints 
included right knee swelling, soreness, weakness, and 
occasional giving way.  He denied any incapacity due to right 
knee pain.  He also reported a functional impairment of 
difficulty bending or fully straightening the right knee.  He 
missed 1 or 2 days of work per month due to right knee pain.  
Physical examination of the right knee showed no heat, 
redness, swelling, effusion, or drainage, drawer and 
McMurray's tests were within normal limits, there was 
crepitus throughout range of motion testing, and there was no 
recurrent subluxation, locking pain, or joint effusion.  
Range of motion testing of the right knee showed flexion from 
0 to 130 degrees with limitations due to pain around 
130 degrees, and full extension.  There was no ankylosis.  
The right knee range of motion was not limited by fatigue, 
weakness, lack of endurance, or incoordination.  X-rays of 
the right knee showed sclerosis of the articular surface on 
the proximal tibia and no other arthritic changes, fractures, 
or lesions.  The diagnoses included patellofemoral syndrome 
with chondromalacia patella of the right knee and post-
traumatic arthritis status-post surgery with reduced range of 
motion as residuals of surgery and arthritis.

In the currently appealed rating decision issued in March 
2005, the RO reduced the rating to 20 percent for the 
veteran's service-connected right knee disability by analogy 
to 38 C.F.R. § 4.71a, DC 5299-5261, based on right knee 
flexion to 100 degrees limited by pain, full right knee 
extension, and increased pain on repetitive use of the right 
knee.  See 38 C.F.R. § 4.71a, DC 5299-5261 (2007) (limitation 
of leg extension).  In the narrative for this rating 
decision, the RO stated that a 10 percent rating was assigned 
for limited right knee motion and an additional 10 percent 
was assigned for functional impairment which included pain 
with repetitive use.  

Under 38 C.F.R. § 4.71a, DC 5261, a 20 percent rating is 
available for leg extension limited to 15 degrees.  A 
30 percent rating is available for extension limited to 
20 degrees.  A 40 percent rating is available for extension 
limited to 30 degrees.  A maximum 50 percent rating is 
available for extension limited to 45 degrees.  See 38 C.F.R. 
§ 4.71a, DC 5261 (2007).

In statements on his May 2005 Notice of Disagreement and his 
September 2005 substantive appeal, the veteran contended that 
all of his VA examinations had been inadequate for rating 
purposes.  

The Board finds that the preponderance of the evidence is 
against restoration of a 40 percent rating for service-
connected patellofemoral syndrome with chondromalacia patella 
and post-traumatic arthritis of the right knee and the 
reduction from 40 percent to 20 percent effective June 1, 
2005, was proper.  Despite the veteran's assertions to the 
contrary concerning the adequacy of his VA examinations, a 
review of VA examinations conducted during the pendency of 
this appeal shows that all appropriate testing was conducted.  
VA examination in August 2004 showed that McMurphy's test 
produced medial tenderness consistently but no clicking or 
popping, stable anterior and posterior drawer tests, and a 
negative Lachman's test.  A November 2004 addendum to the 
August 2004 VA examination included the DeLuca criteria and 
found that flexion from 0 to 30 degrees was without pain, 
flexion from 30 to 90 degrees was painful, and flexion was 
limited at 90 degrees by the intensity of the pain.  Passive 
flexion was resisted beyond 100 degrees due to pain.  Full 
extension was to 0 degrees without pain.  Repetitive flexion 
and extension of the right knee increased the pain minimally 
without any weakness, fatigue, lack of endurance, 
incoordination, or any change in range of motion.  Flexion 
and extension of the right knee against strong resistance 
increased pain.  VA examination in January 2005 showed drawer 
and McMurray's tests within normal limits, right knee flexion 
from 0 to 130 degrees with limitations due to pain around 
130 degrees, full extension, and right knee range of motion 
was not limited by fatigue, weakness, lack of endurance, or 
incoordination.  Because there is no objective medical 
evidence that the veteran's service-connected right knee 
disability is manifested by leg extension limited to 
30 degrees, the Board finds that the veteran is not entitled 
to restoration of a 40 percent rating for his service-
connected right knee disability.

The rating reduction implemented in the currently appealed 
March 2005 rating decision was based on two comprehensive VA 
examinations, including an examination which was scheduled 
after the veteran complained at his informal RO hearing about 
the alleged inadequacy of the prior VA examination.  As noted 
elsewhere, there is no support in the objective medical 
evidence of record for the veteran's assertions that either 
of the VA examinations conducted in August 2004 or in January 
2005 during the pendency of this appeal was inadequate for VA 
rating purposes.  See generally 38 C.F.R. § 4.2 (2007).  The 
veteran reported in August 2004 that he had not missed any 
work due to his right knee pain.  In January 2005, he 
reported that he missed just 2 days of work a month due to 
right knee pain.  In view of the foregoing, the Board finds 
that the objective medical evidence of record, including the 
veteran's ability to work even with the service-connected 
disability at issue, demonstrated a material improvement in 
physical conditions under the ordinary conditions of life at 
the time of the rating reduction.  Accordingly, and because 
the RO complied with the due process requirements for rating 
reductions found in 38 C.F.R. § 3.105, the Board finds that 
the reduction from 40 percent to 20 percent for service-
connected patellofemoral syndrome with chondromalacia patella 
and post-traumatic arthritis of the right knee effective 
June 1, 2005, was proper.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Restoration of a 40 percent rating for patellofemoral 
syndrome with chondromalacia patella and post-traumatic 
arthritis of the right knee is denied.

The reduction from 40 percent to 20 percent for 
patellofemoral syndrome with chondromalacia patella and post-
traumatic arthritis of the right knee effective June 1, 2005, 
was proper.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


